The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 18, 2015

                                       No. 04-15-00181-CR

                                  Genevieve Marie PANTOJA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR4434
                            Honorable Steve Hilbig, Judge Presiding

                                          ORDER
        After this court granted appellant two previous extensions of time to file appellant’s brief,
the brief was due August 12, 2015. Appellant has now filed a third motion for extension of time,
asking for an additional thirty days to file the brief. We GRANT appellant’s motion and
ORDER appellant to file his brief on or before September 11, 2015, which is thirty days from
the current due date (appellant stated in the motion that the brief would be due September 14,
2015, if a thirty-day extension was granted – this is incorrect). We advise appellant that NO
FURTHER EXTENSION OF TIME TO FILE THE BRIEF WILL BE GRANTED
ABSENT WRITTEN PROOF OF EXTRAORDINARY CIRCUMSTANCES.



                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court